Citation Nr: 0407860	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-10 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  The veteran served in Vietnam from December 1968 to 
December 1969.  The veteran died in October 1998.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran submitted a claim for 
service connection for brain cancer due to herbicide exposure 
during his lifetime.  However, service connection was denied 
by means of a July 1998 RO rating decision because service 
medical records were negative for any signs of such condition 
and it is not one of the listed condition associated with 
herbicide exposure.

Additionally, the matter of entitlement to service connection 
for cause of the veteran's death returns to the Board 
following an August 2001 Board remand for further 
development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in October 1998.  The death certificate 
lists the cause of death as respiratory failure due to 
squamous cancer of the tonsil.

3.  At that time of his death, service connection was not in 
effect for any disabilities.

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.5, 3.102, 3.303, 3.307, 
3.309, 3.312, 3.156, 3.159 (West 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The Board notes that the appellant's representative contends 
in the February 2004 Written Brief Presentation that the RO 
"failed to properly apply" the VCAA to the current claim.  
However, the Board finds that review of the claims folder 
reveals compliance with the VCAA.  That is, by way of an 
April 1999 RO decision, a March 2000 statement of the case 
and August 2002, January 2003 and July 2003 supplemental 
statements of the case the RO provided the appellant with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate her claims.  Additionally, 
the RO sent the appellant a letters in September 2001, 
explaining the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
appellant to identify and/or secure evidence, listed the 
evidence and asked the appellant to submit and authorize the 
release of additional evidence.  Moreover, the RO made an 
additional request for information in July 2003.  There is no 
evidence in the claims folder that the appellant responded to 
such request.  Furthermore, the March 2000 statement of the 
case and the August 2002, January 2003 and July 2003 
supplemental statements of the case included the text of the 
relevant VCAA regulations implementing the statute.  Finally, 
the Board notes that the appellant issued a statement in 
February 2003 that she had no additional evidence to submit.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) division on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believed that this decision is 
incorrect as it applied to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

With respect to the duty to assist, the RO has obtained the 
veteran's service records as well as private treatment 
records and secured a nexus opinion.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107- 103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R.        § 
3.309(e).  VA's Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

The veteran died in October 1998.  The death certificate 
lists the cause of death as respiratory failure due to 
squamous cancer of the tonsil.  At the time of his death, the 
veteran was not service-connected for any disabilities.  The 
Board does note that during his lifetime the veteran 
presented a claim for brain cancer secondary to herbicide 
exposure.   The RO denied the veteran's claim for service 
connection in an August 1998 rating decision because the 
veteran's disability was not one specified as a presumptive 
disease due to herbicide exposure nor was there any evidence 
of such disability in the service medical records.  

Following his death, the veteran's surviving spouse submitted 
a claim for service connection for cause of the veteran's 
death.  The veteran's death certificate listed cause of death 
as respiratory failure due to squamous cell carcinoma of the 
tonsil.  Upon review of the claims folder, the Board finds no 
competent medical evidence of record establishing a 
relationship between the cause of the veteran's death and any 
injury or incident associated with his period of active duty 
service, including herbicide exposure.  Service medical 
records are silent as to any treatment relating to this 
disability.  Furthermore, the earliest evidence of treatment 
of squamous cell carcinoma of the tonsil is in February 1997.  
The veteran's private medical records report that a mass was 
not noticed until 1996, over 25 years after the veteran's 
period of service.  Additionally, a VA examiner issued an 
October 2001 nexus opinion asserting that it is unlikely that 
the veteran's cancer of the tonsil and his death were related 
to herbicide exposure and that "there is nothing in the 
medical literature that would substantiate a connection 
between a solitary squamous cell carcinoma of the tonsil and 
Agent Orange exposure."  Moreover, the Board notes that 
squamous cell carcinoma is not one of the presumptive disease 
associated with herbicide exposure.  The board is bound by 
the VA Secretary's determinations regarding which diseases a 
presumption of service connection is warranted for due to 
herbicide exposure in Vietnam.   See Notice, 61 Fed. Reg. 
414421 (1996).  Therefore, without any corroboration in the 
service medical records of squamous cell carcinoma of the 
left tonsil and no additional medical evidence of record that 
links the veteran's squamous cell carcinoma of the left 
tonsil to his period of service and herbicide exposure in 
Vietnam, the Board must deny service connection for cause of 
death.  

Finally, the Board finds that lay statements are insufficient 
to establish a connection between the veteran's cause of 
death and his period of active service.  Absent some 
indication that the appellant is a trained medical 
professional, a bystander's personal opinion is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  It has not been shown that the veteran's squamous 
cell carcinoma of the left tonsil manifested itself within 
one year after service or that it is related to service.  
Further, this cancer is not one of the presumptive diseases 
for service connection for exposure to herbicides, and there 
is no objective evidence of record to provide a nexus between 
the veteran's presumed exposure to herbicides and the 
subsequent problem with squamous cell carcinoma of the left 
tonsil.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



